DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Claims 5-20 have been canceled.
Claims 1-4 and 21-36 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-4 and 21-24, in the reply filed on 4/8/2022 is acknowledged.
Claims 25-36 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 1-4 and 21-24 are being examined in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shastri et al (US 2006/0085063 A1; 4/20/2006. Cited on IDS) in view of Hossainy et al (US 6,635,082 B1; 10/21/2003. Cited on IDS).
The instant claims recite a fiber comprising an electrospun polymer and a radio opaque compound.
Shastri teaches a synthetic conduit comprising electrospun polymer fibers (para 0014, 0017). The polymer fibers comprise poly(lactic acid), poly(glycolic acid), and polyurethane (para 0089). The fibers have a diameter of about 1000 nm or less, or about 50 µm or less (para 0112). The fibers are randomly positioned (a fiber orientation) (para 0108). The porosity (a fiber spacing) can be varied to increase or decrease the rate or amount of cellular attachment, or can be varied based on the desired application (para 0150). The fibers further comprise cells include chondrocytes, fibroblasts, endothelial cells, epithelial cells, mesenchymal cells, and hemopoietic cells  (para 0017, 0132).

Shastri does not teach a radio opaque compound (claim 1).
However, Shastri does teach a medical device such as a stent comprises electrospun polymer fibers (para 0063, 0070). Hossainy teaches a stent or medical device comprising a layer of radiopaque material deposited on the surface of the stent that is made of polymers (col.3 line 30-32 & line 66-67, col.4 line 1-3).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a radio opaque compound into the medical device such as stent of Shastri, since Shastri and Hossainy both disclose a medical device such as a stent that is made of polymers, and Hossainy discloses that a medical device / stent having radio opaque material deposited on the surface of the medical device / stent assists visualization of the device during implantation (Abstract). Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate a radio opaque compound with a reasonable expectation for successfully obtaining a synthetic conduit.

The references cited above do not teach the claimed fiber spacing (claim 23).
However, Shastri and Hossainy both teach a medical device / stent comprises polymers, and Shastri teaches that cells are attached to the device, and that the porosity (fiber spacing) can be varied to increase or decrease the rate or amount of cellular attachment (para 0150).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize fiber spacing, since Shastri and Hossainy both disclose a medical device such as a stent that is made of polymers, and Shastri discloses that cells are attached to the device, and that porosity (fiber spacing) can be varied to increase or decrease the rate or amount of cellular attachment or can be varied based on the desired application. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to optimize fiber spacing with a reasonable expectation for successfully obtaining a synthetic conduit.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 21-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No 10,233,427 (referred to as the ‘427 patent) in view of Shastri et al (US 2006/0085063 A1; 4/20/2006. Cited on IDS).
Claims 1-2 of the ‘427 patent recite an implantable artificial organ scaffold comprising a fiber comprises an electrospun polymer and a radio opaque compound.

‘427 patent does not teach the claimed polymer (claim 2), and the claimed diameter (claims 3-4).
Shastri teaches an implantable artificial organ scaffold comprising electrospun polymer fibers (para 0014, 0017). The polymer fibers comprise poly(lactic acid), poly(glycolic acid), and polyurethane (para 0089). The fibers have a diameter of about 1000 nm or less, or about 50 µm or less (para 0112).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate the claimed polymer having the claimed diameter, since ‘427 patent and Shastri both disclose an implantable artificial organ scaffold comprising polymers, and the claimed polymer having the claimed diameter is routinely practiced in the manufacturing of an implantable artificial organ scaffold, as evidenced by Shastri. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate the claimed polymer having the claimed diameter with a reasonable expectation for successfully obtaining an implantable artificial organ scaffold.

Claims 1-4 and 21-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-5, 7, 23, 25, and 41 of U.S. Patent No 10,227,568 (referred to as the ‘568 patent).
Claims 1, 3-5, 7, 23, 25, and 41 of the ‘568 patent recite an implantable artificial organ comprising a fiber comprises an electrospun polymer and a radio opaque compound. The electrospun fibers comprise one or more of the following: a polyurethane, a polycarbonate, a polyester, a polycaprolactone, a polylactic acid, a polyglycolic acid, a polyamide, a gelatin, a collagen, a hyaluronic acid, and a fibronectin. The electrospun fibers have a diameter from about 100 nanometers to about 1000 nanometers, or a diameter from about 100 nanometers to about 50 micrometers. The electrospun fibers have an orientation selected from the group consisting of substantially mutually parallel, randomly oriented, and a combination thereof. The electrospun fibers have a fiber spacing of about 2 micrometers to about 50 micrometers. The electrospun fibers further comprising a plurality of biological cells comprises one or more of the following: cord blood cells, mesenchymal cells, placental cells, bone marrow derived cells, hematopoietic cells, epithelial cells, endothelial cells, fibroblast cells, and chondrocyte cells.

Claims 1-4 and 21-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-5 and 7-14 of U.S. Patent No 10,239,262 (referred to as the ‘262 patent).
Claims 1, 4-5 and 7-14 of the ‘262 patent recite a synthetic organ comprising a fiber comprises an electrospun polymer and a radio opaque compound. The polymeric electrospun fiber comprises a resorbable material selected from the group consisting of polycaprolactone (PCL), polylactic acid (PLA), polyglycolic acid (PGA), and combinations thereof. The polymeric electrospun fiber has a diameter of about 250 nm and a pore size of about 3-5 μm, or a diameter of about 1 μm and a pore size of about 7-10 μm. The polymeric electrospun fiber further comprising at least one type of biological cell selected from the group consisting of cord blood cells, mesenchymal cells, placental cells, bone marrow derived cells, hematopoietic cells, epithelial cells, endothelial cells, fibroblasts and chondrocytes.

Claims 1-4 and 21-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 7-8 of U.S. Patent No 10,562,225 (referred to as the ‘225 patent) in view of Shastri et al (US 2006/0085063 A1; 4/20/2006. Cited on IDS).
Claims 1, 3 and 7-8 of the ‘225 patent recite a method of manufacturing a synthetic organ comprising a fiber comprises an electrospun polymer and a radio opaque compound. The polymer is selected from the group consisting of polycarbonate, polycaprolactone, polylactic acid, polyglycolic acid, polyamide, collagen, gelatin, fibronectin, hyaluronic acid, and combinations thereof. The method further comprises at least one type of biological cell selected from the group consisting of cord blood cells, mesenchymal cells, placental cells, bone marrow derived cells, hematopoietic cells, epithelial cells, endothelial cells, fibroblasts, and chondrocytes.

‘225 patent does not teach the claimed diameter (claims 3-4), and the claimed fiber orientation and fiber spacing (claims 21-23).
Shastri teaches a synthetic conduit comprising electrospun polymer fibers (para 0014, 0017). The polymer fibers comprise poly(lactic acid), poly(glycolic acid), and polyurethane (para 0089). The fibers have a diameter of about 1000 nm or less, or about 50 µm or less (para 0112). The fibers are randomly positioned (a fiber orientation) (para 0108). The porosity (a fiber spacing) can be varied to increase or decrease the rate or amount of cellular attachment, or can be varied based on the desired application (para 0150).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a polymer having the claimed diameter as well as the claimed fiber orientation and fiber spacing, since ‘225 patent and Shastri both disclose a method of manufacturing a synthetic organ, and Shastri discloses that a synthetic organ made by the method comprises an electrospun polymer having the claimed diameter as well as the claimed fiber orientation and fiber spacing. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate a polymer having the claimed diameter as well as the claimed fiber orientation and fiber spacing with a reasonable expectation for successfully manufacturing a synthetic organ.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651